Citation Nr: 0432157	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  00-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from October 1963 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Boston, 
Massachusetts, Regional Office (RO) that denied service 
connection for post-traumatic stress disorder (PTSD) and for 
a low back disorder.

The Board remanded this case for further development in March 
2001.  The instructions of that remand were not fully 
complied with.  The case is therefore remanded once again for 
compliance with some of the original remand instructions.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part. 


REMAND

In March 2001, the Board remanded the claim back to RO.  The 
remand instructed RO to do the following: (1) to ask 
appellant for the names of units and persons involved in his 
claimed PTSD stressors; (2) to request medical records from 
Chelsea Naval Hospital and Norfolk Naval Hospital to verify 
in-service medical and psychiatric treatment alleged by 
appellant; (3) to ask appellant if he had received any 
psychiatric treatment since September 1998 and/or treatment 
for low back disorder since April 1998, and, if so, to obtain 
copies of those treatment records; (4) to forward all claimed 
stressors to the United States Armed Services Center for Unit 
Records Research (USASCURR) for verification; (5) to schedule 
appellant for a VA psychiatric examination to determine 
whether appellant has PTSD and, if so, whether that PTSD is 
consequent to a claimed in-service stressor; (6) to afford 
appellant a VA orthopedic examination to determine the nature 
and etiology of his low back disorder; (7) on completion of 
the above, to readjudicate both claims; and, (8) to the 
extent that any benefit sought remained denied, to issue 
appellant and his service representative with a new 
Supplemental Statement of the Case (SSOC) and provide an 
opportunity to respond prior to returning the file to the 
Board for appellate review.   

From the Board's review of the file, it appears that RO 
readjudicated the claim and issued a new SSOC, but only 
fulfilled the first three items required by the remand before 
doing so.  The veteran apparently did not respond to the 
request for more specific stressor information.  Thus, there 
was nothing to further research.  As set out below, however, 
additional development is indicated in view of the nature of 
the claimed stressor.  Moreover the examination of the back 
was not conducted.   

A remand by the Board confers upon the claimant, as a matter 
of law, the right of compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  When the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  The Board accordingly 
finds that the case is not yet ready for appellate review and 
that further development is necessary.

The Board also notes that one of appellant's claimed PTSD 
stressors is based on an allegation that he was physically 
assaulted while in service; this imposes a specific regimen 
of notification and assistance that does not appear to have 
been followed to date.  If a claim for PTSD is based upon 
personal assault, there are a number of types of evidence 
that may be considered in support of the claimed stressor 
incident even though the incident is not mentioned in the 
service personnel or medical records.  See M21-1, Part III, 
par. 5.14d; see also Cohen v. Brown, 10 Vet. App. 128 (1997) 
and YR v. West, 11 Vet. App. 393, 399 (1998).   VA cannot 
deny a claim for PTSD that is based on an alleged in-service 
personal assault without first advising the claimant of these 
alternative sources of evidence and giving the claimant an 
opportunity to provide such evidence or to advise VA where 
such evidence can be procured.  38 C.F.R. § 3.304(f)(3) 
(2004).  A sample letter is provided in M21-1, Part III, par. 
5.14d(5), Exhibits B-10 and B-11.  It does not appear that 
appellant has been provided such notice.  

The Board notes that the most recent SSOC (July 2004) asserts 
that appellant has never been competently diagnosed with 
PTSD.  However, there is a PTSD Assessment Report evaluation 
on file from the Boston VAMC Psychology/PTSD Clinic dated 
December 9, 1998, which shows a diagnosis of PTSD.  Thus, 
further development of this matter is indicated.

Finally, the Board notes that the VCAA now requires VA to 
inform a claimant of the need to provide VA "everything 
you've got" concerning the claim.  See 38 C.F.R. § 3.159 
(2004).  That requirement was not expressly fulfilled in any 
of the duty-to-assist correspondence provided appellant to 
date, and should be accomplished during future development.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  RO must furnish the appellant and 
his service representative a letter 
notifying them of the VCAA and its 
duties to notify and assist, 
specifically as regards the issues 
currently on appeal (service connection 
for PTSD and service connection for a 
low back disorder).  The letter should 
include a description of the evidence 
necessary to substantiate the claim, a 
statement of the evidence still needed 
to substantiate the claim, if any, and 
the respective responsibilities of VA 
and appellant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Appellant should be expressly told to 
submit everything that he has 
concerning these claims.  38 C.F.R. 
§ 3.159 (2004).

2.  If it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent 
that appellant's assistance is needed 
in obtaining or identifying pertinent 
records, that assistance should be 
requested.

3.  RO should provide appellant with 
notice of the PTSD stressor evidence 
appropriate to cases in which the 
alleged stressor relates to an in-
service physical assault, in accordance 
with 38 C.F.R. § 3.305(f)(3) (2004) and 
M21-1, Part III, par. 5.14d, Exhibits 
B-10 and B-11.  This correspondence to 
appellant, and any response, should be 
incorporated into the claims file.

4.  The RO should arrange for appellant 
to have a VA psychiatric examination to 
confirm whether appellant has a current 
disability for PTSD and, if so, whether 
that PTSD is clinically consistent with 
his claimed in-service stressors (to 
the extent they are confirmed).  The 
examiner should examine the C-file 
prior to the examination, and should 
provide an opinion whether it is at 
least as likely as not that the claimed 
in-service stressors caused appellant's 
PTSD.  The examiner should conduct all 
appropriate tests and should note the 
clinical reasons for his conclusions.  
If the diagnosis is made solely from 
the history provided by the appellant, 
that should be noted.  

6.  In accordance with the instructions 
of the March 2001 remand, RO should 
afford appellant a VA orthopedic 
examination to determine the nature and 
etiology of appellant's current low 
back disorder.  The examiner should 
examine the C-file prior to the 
examination, and should provide an 
opinion whether it is at least as 
likely as not that appellant's current 
low    back disorder was incurred in or 
aggravated by military service.  The 
examiner should conduct all appropriate 
tests and should note the clinical 
reasons for his conclusions.

7.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim, as indicated.  To 
ensure compliance with all notice and 
the duty-to-assist provisions, RO 
should conduct a de novo review of all 
evidence of record.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and her representative should be 
provided with a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




